Title: Thomas Jefferson to Jonathan Shoemaker, 6 April 1809
From: Jefferson, Thomas
To: Shoemaker, Jonathan


          Dear Sir  Monticello Apr. 6. 09.
           It is with great regret that I write you a letter which I am sure must give you pain, but your interest as well as my own makes it my duty, & yours is still more urgent than mine. I have little doubt that your sons write you flattering accounts of their proceedings & prospects at the Shadwell mills, & it is possible they may flatter themselves with retrieving their affairs, but however I doubt it, the sooner your attention to it is warned, the more possible it may be. I shall write no fact of my own knolege, because I have not been to the mill, but such as I have from such persons as cannot be doubted, & either have no interest or such an interest as enables them to speak with the more certainty. one of these told me he went over the mill as thro’ curiosity but with a view to see what quantity of wheat was in the mill & he was satisfied there was not more than 200. bushels, & he at the same time enumerated to me  claims for upwards of 2000. bushels which he knew to be due for wheat recieved & not ground, besides the quantities of which he was not informed. one of them being asked how they would make up their deficit, said he supposes they must buy. but this must be with ready money, for no one will trust them an hour. mr Randolph, to his great mortification was obliged to send his wheat to Richmond. mr Rogers did not bring his crop here there. mr Divers sent his by the mill to Magruder’s, 9. miles further, to his extreme inconvenience. mr Carter wished to have brought his there, but was afraid from the accounts he recieved. these persons make about 12,000. bushels. Craven & Alexander brought theirs, & by dint of attendance got it ground. others, who have had their wheat in the mill for months are not able to get it at all. I am assured by the neighbors that from 40. to 50,000 bushels of wheat would have been carried there this year, but that people were afraid to trust them with it; & that the ensuing year they there will not be 1000. bushels carried there, except what they can pay ready money for, and you may rely on it they are considered as in a state of perfect bankruptcy. I have encouraged the expectation that you would come on & establish yourself there and then all would go right, & such is the distress of the neighborhood for want of a mill, that they fix their hope on this. but be assured, Sir, you have no time to lose to prevent an avowed bankruptcy. come and inform yourself; ask such questions as you can see whether the answers are true or not, and judge for yourself, & not from what they or any body else shall tell you. but the sooner you come & look to it, the more practicable a recovery of the affairs of the concerned may be. I shall say nothing of myself. within a month, they will have had the mill 2. years & not a cent of rent paid. I could distrain, but this would bring all their creditors on them in an instant, & I trust more to your good faith than to the law, which I abhor. you were the person to whom alone I trusted so important a portion of my interest as the mill. I knew you, but I knew nothing of your son. it was your wish to have him in partnership, to which I did not object, because I had entire confidence in you. I write you this to excite your attention to this concern, because no one else will do it. I wish it for your own reading only, because I do not wish to have any quarrel with your son. yet when you come, I will state facts to enable you to enquire. in the mean time be assured of my real friendship.
          
            Th:
            Jefferson
        